Title: To George Washington from Timothy Pickering, 27 June 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State June 27. 1796.
        
        In my last I mentioned the arrival of Mr DeWitt. On saturday afternoon he delivered me the inclosed letter, expressing his reason for not accepting the office of surveyor general. The same day, in the forenoon, I received the inclosed letter from Colo. Thomas Tinsley of Virginia, desiring the appointment of Register of the Continental Land-Office; by which he doubtless means the office of surveyor general. The recommendations which accompanied his letter are also inclosed. No other applications have been made. I have the honor to be with the highest respect sir, your obt servant
        
          Timothy Pickering
        
      